FILED
                            NOT FOR PUBLICATION                             JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50457

               Plaintiff - Appellee,             D.C. No. 2:04-cr-00950-DDP

  v.
                                                 MEMORANDUM *
WILLIAM SLATTERY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       William Slattery appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Slattery contends that the district court procedurally erred by failing to

explain adequately its reasons for the revocation sentence. The record belies his

contention.

      Slattery next contends that his sentence is substantively unreasonable. In

light of Slattery’s breach of trust and failure to be deterred, and the need to protect

the public, the sentence is substantively reasonable. See 18 U.S.C. § 3583(e);

United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007) (where defendant

violates supervised release by committing same offense for which he was placed

on supervised release, breach of trust is more significant and “greater sanctions

may be required to deter future criminal activity”).

      AFFIRMED.




                                           2                                       11-50457